HUSTON, C. J.
This is an appeal from an order of the-district court of Alturas county overruling a motion for change-of place of trial. Plaintiff brought action on a policy of insurance issued by defendant, a foreign corporation. Defendant applied for a change of place of trial, claiming that under the statutes of Idaho, it having complied with all the requirements-of the statutes, it was entitled to a trial within the county where its principal place of business was located. It is provided by the statutes of Idaho (Eev. Stats., sec. 2653) “that such foreign corporations complying 'with the provisions of this section shall have all the rights and privileges of like domestic corporations,”' etc. One of the rights of a domestic corporation, under our statute (Eev. Stats., sec. 2633, subd. 2), is to sue and be sued *207in any court as a natural person may. It is the right of any resident defendant sued within this state to have a trial of his case in the county of his residence. (Eev. Stats., secs. 4123-4125.) On complying with the provisions of section 2653 of the Eevised Statutes, a foreign corporation has a fixed residence within the state for thq purpose of suing and being sued, and can insist upon the trial of any case brought against it at such place of residence. Order of district court is overruled.
Morgan and Sullivan, JJ., concur.